﻿
My delegation expresses its warmest congratulations to you, Sir, a worthy representative of the German Democratic Republic - a bastion of peace and socialism in Europe - on your assumption of the presidency of this important forty-second session of the General Assembly.
We have all heard with great satisfaction about the positive results of the talks held in Washington between the Minister of Foreign Affairs of the USSR, Comrade Eduard Shevardnadze, and the Secretary of State of the United States, Mr. George Shultz. The progress made towards an agreement on the banning of medium- and short-range missiles by the United States and the USSR deserves our fervent best wishes. It is the result of the efforts made for many years by the USSR - and especially of the initiatives of the General Secretary of the Communist Party of the Soviet Union, Comrade Mikhail Gorbachev - and the efforts of the peace-loving forces to halt the arms race and eliminate the dangers of nuclear confrontation.
A long time has passed since the signing of the last disarmament agreement, and we look forward to the early completion of the agreement to which I have just referred, so that it may initiate a process to end the arms race, a process for peace and life.
The meeting held in the Federal Republic of Germany between the President of the Council of State and Ministers of the German Democratic Republic, Comrade Erich Honecker, and the Chancellor of the Federal Republic of Germany, Mr. Helmut Kohl, constitutes a meaningful expression of a new moment of hope in our international relations and of a desire to initiate a new trend towards dialogue, understanding and co-operation. This is a time for advancing negotiations to solve the conflicts and disputes of recent years, which have created hotbeds of tension jeopardizing the future of mankind.
Sadly, in a few days our America will mark the twentieth anniversary of the death of an illustrious son of our continent, whom the people of Cuba have the fortune of counting as one of their best offspring and from whose legacy of ideas and action we have benefited. I should like to recall the following paragraph of the outstanding statement delivered by Commander Ernesto Che Guevara to the General Assembly at its session 23 years ago: "We realize that today the Assembly is not in a position to demand explanations for ... acts) yet it must be clearly established that the Government of the United States is not the guardian of liberty, but rather that it is perpetuating the exploitation and oppression of many of the world's peoples and of many of its own citizens". (Official Records of the General Assembly, Nineteenth Seas ion> 1299 the plenary meeting, para. 135) That assertion was an expression of its time. The reality is that the trends of the policies of successive United States Administrations - zigzagging but not changing in their essence - have not differed in any way from that definition, which has become even more valid in recent years.
Between 1981 and 1985, the present United States Administration managed, at a specific historical juncture, to implement a brutal and aggressive policy aimed at imposing contested imperialist values through the use and threat of force and the obstruction of the negotiation process, thereby preventing progress on disarmament agreements and the solution of regional problems, and with the overt purpose of imposing its military superiority and hegemony over the socialist community.
Reagan, in a unique and exemplary manner worthy of better endeavours, implemented and followed the essence, spirit and letter of the Santa Fe programme. This May 1980 Santa Fe programme undoubtedly represented the philosophy of pillage, the expansion of so-called spheres of influence and the prevalence of force in international relations. The direct reflection of this policy was soon evidenced in the arms race. Between 1980 and 1986 the military budget of the United States doubled. In essence, the Santa Fe document stated that "war and not peace is the rule in international affairs", that "detente is death", and that the United States did not have to struggle to preserve the status quo but, rather, had to struggle to improve its relative position in all spheres of influence.
Reagan, with an apparent halo of success - having obtained barely 26.7 per cent of the votes in the United States - intoxicated by power and the prospect of playing a leading role in history, launched a truly anachronistic and senseless crusade, which was tolerated or supported by his main allies. Important agreements that had been reached as a result of perseverance, consistency and realism in approaching the international situation were denounced or rejected - for example, the significant SALT II agreements. Tensions in international relations increased, thereby adding fuel to the fire of various international conflicts. Reagan proclaimed and exalted his alliance with dictatorial regimes and with the supporters of the most ignoble causes in southern Africa and the Middle East, in Central America and the Caribbean, in the southern part of the American continent. In so doing, he stopped all criticism and condemnation of human-rights violations by his allies, for the purpose of protecting an alliance devoid of principles or decency.
Anyone who took up arms against the independence of peoples had the support of the United States. Whenever a banner was hoisted in favour of independence and social justice, the United States tried to force it down. Accordingly, it increased its acts of aggression against Nicaragua, its threats against Cuba and its support of the Zionists in the Middle East, as well as its close solidarity with the racists in Pretoria and with the Savimbi and Rename bandits in Angola and Mozambique. It closed ranks with British imperialists in the military occupation of the Malvinas Islands - which jeopardized the credibility of the Rio Treaty - and invaded the tiny island of Grenada, in its best gunboat style. In that period, the Israeli invasion of Lebanon and the siege of Beirut took place prominent international leaders such as Indira Gandhi and Olof Palme were assassinated; the USSR suffered in a very short time the loss of its top State and Party leaders, Comrade Leonid Brezhnev and his successors, Comrades Andropov and Chernienko. The summit conferences of the Movement of Non-Aligned Countries and the Organization of African Unity could not be held as scheduled.	"
The Reagan Administration, Imbued with a spirit of victory, its eyes and ears closed to world realities, tried to demonstrate that "in war there is no substitute for victory", in conformity with Mr. Reagan's view that the mistake of the Viet Nam war was not to have waged it but to have lost it.
Such triumphalism met with serious obstacles at the end of 1986, when Reagan suffered major defeats inside and outside the United States which shook his already dubious credibility and his unquestionable power. Early in October he suffered his greatest setback in foreign policy - soon to be more than surpassed - when, respectively, the House of Representatives and the Senate, the latter still with a Republican majority, overruled the presidential veto of economic sanctions against South Africa. That veto was inspired by the fallacy of "constructive engagement", or "silent diplomacy", proclaimed by Reagan. In the November legislative elections, the Democrats regained the majority in the Senate and strengthened their control over the House of Representatives, despite Reagan's personal efforts, his 40,000 kilometres of travel and his visits to 18 States. That significant defeat coincided with huge budget and trade deficits and the forecasts of a forthcoming economic recession, in November the so-called Irangate and Contragate manure bomb  exploded, with brutal virulence. The final act of this tragicomedy has yet to be played out.
At the same time, there were major political processes and developments aimed at the relaxation of international tensions and at the opening of a new era of understanding among States - although many of the processes had originated years before, and some had found a sympathetic hearing in the General Assembly.
Let us recall some of those milestones.
Addressing the thirty-fourth session of the General Assembly in his capacity as Chairman and on behalf of the Movement of Non-Aligned Countries, Commander Fidel Castro presented the all-important demands of the underdeveloped world. He said at that time: "... unequal exchange is ruining and impoverishing our peoples and must cease. Inflation, which is being exported to us, is impoverishing our peoples and must cease. Protectionism impoverishes our peoples and must cease. The existing imbalance in the exploitation of sea resources is abusive and must be abolished. The financial resources received by the developing countries are insufficient and must be increased. Arms expenditures are irrational; they must cease and the funds thus released must be used to finance development. The international monetary system prevailing today is bankrupt and must be replaced. The debts of the least developed countries and of those in a disadvantageous position are burdens which are impossible to bear and to which no solution can be found and they must be cancelled. Indebtedness oppresses the rest of the developing countries economically and must be relieved. The wide economic gap between the developed countries and the countries seeking development, instead of diminishing, is being widened and must be closed ... . (A/34/PV. 31, pp. 42 and 43-45)
Eight years have passed since then. The only thing that has changed is that the unequal exchange is even more unequal) the ruin of our peoples as a result of inflation and protectionism is worsening; the imbalance in the exploitation of the resources of the sea is abusive; the allocation of financial resources to the developing countries is diminishing and is tragically insufficient) the international monetary system remains bankrupt) the debt of the relatively least developed countries has long since gone beyond rationality and simply cannot be paid. In short, the economic gap between developed and developing countries is wider and has grown unbridgeable.
When the Contadora Group was established in January 1983 it was like a wind of hope amidst the imperial storm. Its aim was to contribute to a peaceful, political, negotiated solution to the Central American conflict it was later joined by the Support Group and was recently enhanced by the important Esquipulas II agreements.
The seventh summit Conference of Non-Aligned Countries took place in New Delhi in March 1983. That summit conveyed a clear message, and took a firm anti-imperialist, anti-colonialist stand against Zionism, racism and apartheid, in favour of peace and of the peaceful negotiated solution of international disputes, against the arms race and the rule of force, and in support of a new international economic order.
Also in March, but March 1985, Mikhail Gorbachev was elected General-Secretary of the Communist Party of the Soviet Union, He gave the socialist society of that great country new ideas and a realistic and dynamic stand in the present world, with new approaches and methods for the creative application of the Soviet principles of peace, disarmament and coexistence under present conditions.
Very soon the influence of solid proposals oriented towards disarmament and the establishment of a climate of détente, of international safeguards and security - in other words, a climate of peaceful coexistence - was felt. Among them are the Vladivostok proposals and the August 1985 unilateral moratorium, broadened at the Reykjavik meeting of October 1986 , where Comrade Mikhail Gorbachev proposed, among other important ideas, the working out of a draft agreement aimed at reducing strategic weapons by not less than 50 per cent and eliminating them completely during this century.
However, Reagan's stubbornness in attempting to perpetuate the strategic defence initiative, which includes research and testing in outer space and opens a new era in the arms race, frustrated the possibility of reaching agreement at that epoch-making meeting. But we should not be pessimistic. The Reykjavik meeting proved that, at this crucial time for mankind, dialogue is both possible and necessary and that open, realistic dialogue not aimed at the military superiority of one side over the other may lead to agreement.
In June 1986 the International Court of Justice decided in favour of ending military activities against Nicaragua.
The Organization of African Unity (OAU) summit conferences resumed. The chairmanship passed from Abdou Diouf of Senegal in 1985, to Denis Sassou-Nguesso of Congo, Chairman for 1986, and recently to Kenneth Kaunda, President of Zambia and current Chairman of that outstanding organization.
The eighth summit Conference of Non-Aligned Countries, held in Zimbabwe in September 1986, confirmed the firmness of its principles in the struggle against imperialism, colonialism, neo-colonialism, against racism, including Zionism, and apartheid. The summit, which took place in a country bordering the racist Pretoria regime, constituted an exceptional expression of the international will to eliminate apartheid and attain the independence of Namibia. It also gave new impetus to the struggle for international peace and security, for the establishment of a new international economic order, for disarmament and for the development of third-world countries.
Since the Harare summit Conference, the Movement of Non-Aligned Countries has continued its intense activity, focusing on the issues of greatest Importance and tension, namely the peace message addressed to the General-Secretary of the Communist Party of the Soviet Union, Comrade Gorbachev, by the Heads of State or Government and its delivery to the Government of the United States; the New Delhi meeting of Heads of State or Government of the Africa Fund Committee and its appeal for strengthened support for the struggle of the front-line States and liberation movements in southern Africa) the decision of the extraordinary meeting of the Co-ordinating Bureau on the situation in Latin America and the Caribbean, and, most recently, the visit to Nicaragua of the Foreign Minister of Zimbabwe during the meeting of the Contadora and Support Group Foreign Ministers, to reiterate our solidarity in support of a peaceful solution of the Central American conflict and our rejection of the United States aggression and Interference in the region; the solidarity, expressed at the meeting of the Committee of Nine on Palestine, with the struggle of the Palestinian people to exercise their rights and establish an independent State in their homeland, and in favour of the early convening of an international conference on peace in the Middle East; and the Brioni meeting of non-aligned Mediterranean States and its appeal for the strengthening of co-operation and peace in the region.
In June 1987, at the Extraordinary Ministerial Conference of Non-Aligned Countries on South-South Co-operation, the Pyongyang Declaration and Plan of Action for economic co-operation was signed; simultaneously, at Harare, the Conference of Ministers of Information advocated the establishment of a new information order. On 7 August, the five Central American Presidents signed the epoch-making Esquipulas II agreements with an express will to search for peace in the region. 

Between 1981 and 1986 - as evidence of the rejection by nations of the United States policy of force - the voting pattern of all regional groups in the United Nations showed less coincidence with United States votes. The number of Member States whose votes coincided with those of the United States in more than 60 per cent of the time declined by more than half. That is, only half the countries which voted with the United States more than 60 per cent of the time in 1980 did so in 1986 - and their number was small. Moreover, at the forty-first session only 10 countries voted with the United States more than 60 per cent of the time.
The deterioration in the living conditions of the peoples of the third world, the increasing erosion of their economies and the worsening inequalities in the terms of trade in the Western industrialized world continue their galloping course. The international economic situation, particularly that of third-world countries, has become untenable. The low prices of major commodities} the protectionist measures applied by highly industrialized countries  the escalating increase in external debt and interest rates and the curtailment of external financing and the conditionality of lending by the International Monetary Round and the World Bank, including supervision of the domestic policies of recipient countries - all paint a gloomy picture of the prospects of underdeveloped countries.
Moreover, the spiralling arms race has further aggravated this dramatic economic picture and the prospects for development.
In late August and early September, the International Conference on the Relationship between Disarmament and Development was held. It affirmed the need to seek a solution to such an urgent situation. At the same time the idea that there will be no peace without development is, in Cartesian language, an obvious and inescapable truth. Cuba welcomes the positive results of that Conference, which, though marked by the absence of the United States, which bears principal responsibility for the arms race, nevertheless engaged in a complex, delicate and constructive negotiating process in which recognition of the inevitable link between disarmament and development and of the urgent need to devote resources released by disarmament immediately to development prevailed.
In recent years, our peoples have waged a prodigious struggle against the unbearable burden of external debt. Commander Fidel Castro, in particular, has courageously and decisively denounced that situation internationally. He has demonstrated objectively and unquestionably that the external debt is unpayable and that writing it off would not suffice to eliminate the misfortunes of our peoples unless such action was linked to the establishment of a new international economic order and to the necessary relationship between debt and disarmament. 
Many meetings attended by thousands of delegates from the most representative sectors of Latin America and the Caribbean were held in Havana in recent years with the purpose of considering and discussing, with vigour and courage, the external debt problem·, economists, jurists, workers, students, journalists, women, the military, priests, peasants, statesmen and personalities in the fields of the arts and sciences with profound knowledge of the Latin American reality and actors of the drama our region is enduring participated in those meetings, which were convened in the light of historic inequalities brought about by centuries of imperialist, capitalist and neo-colonialist exploitation.
As this brief summary shows, even if a number of particularly relevant events ace necessarily missing, these are times of hope t the seemingly successful drive of the Reagan Administration has come to a halt and fallen back} the fruitful activities of important international organizations have strengthened and a climate of negotiations is felt in Europe, Central America, southern Africa, Afghanistan and South-East Asia. We should do our utmost to keep up this momentum.
The United Nations should contribute with all its influence to achieving peace and political solutions to conflicts and disputes among nations. The efforts undertaken by the Secretary-General, Javier Perez de Cuellar, for contributing to putting an end to the fratricidal war between Iraq and Iran are a good example of this.
The world is facing the dilemma of peace and war. We have no right to ignore the outcry of our peoples; we have to prepare ourselves to live in peace. We have to create mechanisms which inspire and ensure confidence among peoples, security among States and peaceful and productive coexistence among nations. We have to lay the foundations for future relations so that the generations of the twenty-first century do not live in shame of their parents' legacy.
Twenty-five years ago next October, the world was on the verge of a nuclear war. A quarter of a century later, notwithstanding the severe economic blockade imposed upon us by imperialism, notwithstanding all types of aggressions, including attempts against the lives of our leaders, notwithstanding the enormous resources used against Cuba, our revolution has been and will continue to be an unassailable bastion of Latin American dignity, firmness and fortitude.
When the major contributor to the United Nations withholds its contribution and does not fulfil its obligations under the pretext of differences between the executive and legislative powers, it is really attempting to impose its interests on the United Nations, thus impairing the interest of the great majority of the Members of the Organization. In these circumstances, General Assembly resolution 41/213 cannot be implemented. We must demand that the United States cease this niggardly policy.
There is no doubt that such a policy of force and blackmail has not succeeded, thanks to the unity and cohesion of dignified and independent countries, which allows us to say that multilateralism - the United Nations - continues to show, with commendable impetus, our positions, our rights and our demands in the pursuit of a world without war, of equality and equitable peace for all.
We welcome today the negotiating will expressed by the five Central American Presidents, as reflected in the Esquipulas II Agreements, even in the face of resistance by certain circles in the present United States Administration, which attempt to maintain aggression, blockade and destabilisation against the legitimate Government of Nicaragua.
Cuba considers that the independent attitude of the countries signatories of the Guatemala Agreement is a new event in the history of the region. The huge efforts exerted over the years by the Contadora and Support Groups in pursuit of a Latin American solution to the serious Central American crisis contributed considerably to that.
We must pool our efforts and take concrete actions in order to achieve the implementation of those important agreements and be determined to adopt necessary measures for the economic reconstruction of Central American countries. We must continue to support the efforts of the Contadora and Support Groups in favour of peace in Central America.
Nicaragua has the right to live in peace and is entitled to exercise its sovereign right to choose the options it deems most appropriate to satisfy its national needs. We must support those who struggle in favour of liberty and dignity in El Salvador and in every corner of a continent where the ideas of Bolivar, Marti and Juarez are increasingly reaffirmed.
The record of these years reaffirms that the unity, firmness and awareness of the problems and of our strength to tackle them successfully is an undeniable fact. Today we may assert that the policy of confrontation is undergoing serious setbacks and we witness certain negotiating trends that, although they are slow, are making progress. This proves that our peoples are able to make their desires for peace prevail.
We welcome negotiation efforts, such as the process aimed at achieving the dismantling of medium-range missiles in Europe, and the national reconciliation plan chartered by the Government of Afghanistan and its contacts with the United Nations Secretary-General in the search of a just and equitable solution, which will guarantee peace and security in the area.
The Indochina's peoples in South-East Asia are working hard to find formulas leading to a peaceful negotiated process beneficial to the entire region through a flexible and constructive dialogue. We support the policy of national reconciliation formulated by the People's Republic of Kampuchea in the pursuit of peace for all its people; without distinction of class, ideology, ethnicity or religion.
On southern Africa, as expressed on 1 August in Havana, Cuba and Angola are in a position to make their common position flexible on the basis of the principles of the November 1984 Platform and its annex, with a view to promoting the constructive aim of a just and honourable agreement which may bring about the independence of Namibia, the security of Angola and peace for all States in southern Africa.
Cuba will maintain its stand of internationalist support and solidarity with the Government of the People's Republic of Angola in accordance with the Agreements signed with the Government of that sister nation. Cuba shall contribute to the maintenance of stability and prevention of any aggression against the People's Republic of Angola and, in an active and effective way, shall work for real peace in the region. Essential for that purpose are the independence of Namibia, under the leadership of the South West Africa People's Organization (SWAPO), its sole and legitimate representative, and the definitive elimination of the ignominious apartheid regime.
We must redouble our efforts and render our solidarity to the people of South Africa for the total elimination of apartheid) to the people of Puerto Rico for the achievement of their freedom and independence) for the convening of the peace conference on the Middle East with the participation of the Palestine Liberation Organization (PLO)) and for the solution of the long and bloody conflict regarding the recognition of the inalienable rights of the Palestinian people, including the establishment of its own state. There will be no solution to the Middle East conflict unless the Palestinian problem is solved, under the leadership of its sole and legitimate representative, the PLO. We should continue to support the just cause of the Lebanese people for its national unity and peace, the security of its people and respect for its territorial integrity and non-aligned status. We support demands for the withdrawal of the Moroccan troops and administration from Western Saharan territory as the essential condition to hold the referendum on the self-determination of the Sahraoui people} for Argentine sovereignty over the Malvinas Islands  for the aspiration of the Comoro Islands to recover sovereignty over Mayotte and for the return of Madagascar's rights over the Malagasy Islands of Glorieuses, Juan de Nova, Europa and Bassas da India. We should provide firm and active support to the people of Cyprus, a non-aligned country struggling to defend its independence, national unity, sovereignty and territorial integrity. We support initiatives to convene an international conference, under the auspices of the United Nations, which many lead to progress towards a solution to the situation that now endangers its territorial integrity and national existence.
The Indian Ocean demands a greater will from the States responsible for its militarization in order that they reverse their nefarious policy. Meanwhile, we must continue to exert efforts for the early realization of the desire to transform the Indian Ocean into a zone of peace. Contrary to our long-standing endeavours to demilitarise the Indian Ocean, we witness with shock the spread of military forces in the Persian Gulf, which jeopardize its security and pose a serious threat to security and peace in the area and world-wide. Let us increase our demands for the elimination of all military presence from that sensitive area.
We must recall the situation prevailing in the trusteeship of the Pacific Islands, where the Government of the United States in an arbitrary, unilateral and illegal manner has sought to consolidate and perpetuate its colonial presence.
We denounce attempts to prevent the independence and sovereignty of so-called Micronesia. We reiterate our categorical support for the legitimate Bolivian demand to recover direct and useful access to the Pacific Ocean, with full sovereignty over that access. We denounce the absence of will on the part of the Chilean regime to continue the negotiations initiated between the two Governments to find a just solution.
We demand strict compliance with the 1977 Torrijos-Carter treaty on the Panama Canal, and reject manoeuvres by the Government of the United States to violate it and perpetuate its domination and military presence in the isthmus.
We reiterate our firm solidarity with the sisterly Democratic People's Republic of Korea, arduously struggling for the realization of its people's desire for peaceful reunification and the withdrawal of United States occupation troops from the south of the peninsula.
We support the position of the People's Democratic Republic of Korea that Korea must not enter the United Nations in the present state of partition, and that entry must wait until it succeeds in reuniting the country. We also support the co-sponsorship of the forthcoming Olympic Games by both States, as an instrument of unity and peace between nations.
We advocate a speedy solution of the regrettable conflict between Iran and Iraq, which should never have begun, and which continues to cause irreparable losses to both peoples. We support the redoubling of efforts by the United Nations to find a peaceful solution, just and honourable for both sides, thus ending this fratricidal war, which has been going on now for more than seven years. We are firmly convinced that it is more than ever imperative to co-ordinate our action, our unity and our struggle to impose what we desire: détente, dialogue, peace, and development. 
From the very dawn of the Revolution my Government and people, have suffered the harassment, blockade and aggression of a powerful neighbour. We have learned to live with imperialist aggression and pressure. Although that was not our wish, it is the reality we have had to face. We stand for peace and negotiation in international relations, especially in our continent and with our neighbours. We have never practised an aggressive or hostile policy. Our sole "sin" may have been the exercise of the right of our people - enshrined in the United Nations Charter and in any international forum - freely to choose its own system and its own principles of genuine national independence.
Benito Juarez, an illustrious Latin American leader, said, "Respect for the tight of others is peace." We regret that the Government of our powerful northern neighbour does not apply this thinking in its international relations.
We have resisted, and shall continue to resist. We have seen different administrations come and go, while our Revolution has developed and become stronger, hoping that the good sense, wisdom and genuine tradition of the American people will prevail, and that the need for coexistence will be recognized.
We have learned the importance of unity and cohesion in order to resist and overcome. Today, more than ever before, in view of international initiatives seeking paths to negotiation and a new state of relations, we reaffirm our permanent and irrevocable attachment to peace and coexistence.
